Citation Nr: 0921531	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-30 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to service connection for anxiety disorder to 
include as secondary to service-connected disabilities.  

2. Entitlement to service connection for sleep apnea.  

3. Entitlement to service connection for respiratory disease. 

4. Entitlement to service connection for neuropathy of the 
right upper extremity.  

5. Entitlement to service connection for neuropathy of the 
left upper extremity.  

6. Entitlement to service connection for neuropathy of the 
right lower extremity.  

7. Entitlement to service connection for neuropathy of the 
left lower extremity.  

8. Entitlement to an initial rating higher than 10 percent 
for bilateral pes planus and plantar fasciitis.  

9. Entitlement to an initial rating higher than 10 percent 
for degenerative arthritis of the right knee.  

10. Entitlement to an initial rating higher than 10 percent 
for patellofemoral pain syndrome of the left knee.  

11. Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the cervical spine.  

12. Entitlement to an initial compensable rating for 
hepatitis B.  

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1991 to August 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions, dated in December 2004, 
September 2005, August 2006 and April 2007, of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The claim of service connection for a respiratory disease is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.




FINDINGS OF FACT

1. Anxiety disorder was not affirmatively shown to have been 
present during service; the current anxiety disorder, first 
documented after service, is unrelated to an injury, disease, 
or event of service origin; and the current anxiety disorder 
was not caused by or made worse by the service-connected 
disabilities.  

2. Sleep apnea was not affirmatively shown to have been 
present in service and current sleep apnea, first documented 
after service, is unrelated to an injury or disease of 
service origin. 

3. There is no competent medical evidence of neuropathy of 
the right upper extremity.

4. Excluding the service-connected residuals of left brachial 
plexus neuritis with incomplete paralysis and trapezius 
atrophy, there is no competent medical evidence of neuropathy 
of the left upper extremity. 

5. There is no competent medical evidence of neuropathy of 
the right lower extremity.  

6. There is no competent medical evidence of neuropathy of 
the left lower extremity.

7. Bilateral pes planus and plantar fasciitis are manifested 
by pain and intermittent swelling without marked deformity or 
characteristic callosities.

8. Degenerative joint disease of the right knee by X-ray is 
manifested by flexion of  90 degrees with pain and extension 
at 0 degrees with pain with no additional limitation, 
including following repetitive use.

9. Patellofemoral pain syndrome of the left knee is 
manifested by flexion of 90 degrees with pain and extension 
at 0 degrees with pain, with no additional limitation, 
including following repetitive use.

10. Degenerative joint disease of the cervical spine is 
manifested by flexion greater than 30 degrees; a combined 
range of motion greater than 170 degrees; there is no muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis; and incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months have not been shown.

11. Hepatitis B is not manifested by intermittent fatigue, 
malaise, and anorexia, or incapacitating episodes during the 
past 12 months.  


CONCLUSIONS OF LAW

1. Anxiety disorder was not incurred in or aggravated by 
service, and anxiety disorder is not proximately due to or 
the result of service-connected disabilities.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

2. Sleep apnea is not due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).

3. Neuropathy of the right upper extremity is not due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).

4. Neuropathy of the left upper extremity is not due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).

5. Neuropathy of the right lower extremity is not due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).

6. Neuropathy of the left lower extremity is not due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008).

7. The criteria for an initial rating higher than 10 percent 
for bilateral pes planus and plantar fasciitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.7, 4.71a, Diagnostic Code 5276 (2008).

8. The criteria for an initial rating higher than 10 percent 
for degenerative joint disease of the right knee have not 
been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 
(2008).

9. The criteria for an initial rating higher than 10 percent 
for patellofemoral pain syndrome of the left knee have not 
been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 
(2008).

10. The criteria for an initial rating higher than 10 percent 
for degenerative joint disease of the cervical spine have not 
been met. 38 U.S.C.A. §§ 1155, 5107(b), (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5242, 5243 (2008).

11. The criteria for an initial compensable rating for 
hepatitis B, have not been met. 38 U.S.C.A. §§ 1155, 5107(b), 
(West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7345 
(2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



On the claims of service connection, the RO provided pre- and 
post- adjudication VCAA notice by letters, dated in July 
2004, in September 2004, in February 2005, in December 2005, 
and in October 2006. The Veteran was notified of the evidence 
needed to substantiate the claims of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The Veteran also was notified of the evidence 
necessary to substantiate secondary service connection, that 
is, evidence of a relationship between the claimed condition 
and the service-connected condition.  The Veteran was 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  The notice included 
the provisions for the effective date of a claim and for the 
degree of disability assignable. 

The VCAA notice in October 2006, which pertained to the claim 
of service connection for anxiety disorder, did not provide 
the information necessary to substantiate service connection 
on a direct basis, such a content error is a Type One error 
(failure to notify the veteran of what evidence is needed to 
substantiate the claim).  And a Type One error has the 
natural effect of harming a claimant.  Mayfield v. Nichlson, 
19 Vet. App. 103, 121 (2005). 

A VCAA notice error is harmless unless the error affects the 
essential fairness of the adjudication.  In this case, in the 
rating decision of April 2007, a copy of which was sent to 
the Veteran, the RO notified the Veteran that service 
connection for anxiety disorder and the reason for the 
denial. Then in statement of the case issued to the Veteran 
in April 2008, the RO cited the pertain regulations governing 
a claim of service connection.  Thereafter the Veteran had 
the opportunity to submit additional argument, which he did 
in his substantive appeal, and additional evidence, which he 
did not. 

Having received a copy of the rating decision and a copy of 
the statement of the case, a reasonable person could be 
expected to understand from the notice provided what was 
needed to establish service connection.  

Because VA provided the Veteran with reasonable notice of the 
type of evidence needed to substantiate the claim of service 
connection for anxiety disorder, the post-adjudicatory notice 
and opportunity to develop the case that was provided during 
the administrative appellate proceeding rendered the limited 
VCAA notice error nonprejudicial as the error did not affect 
the essential fairness of the adjudication.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim).

To the extent that the VCAA notice was provided after the 
initial adjudications, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims of 
service connection were readjudicated as evidenced by 
supplemental statements of the case, dated in August 2006, in 
August 2007, in June 2008, and in July 2008.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.). 

On the initial rating claims, where, as here, service 
connection has been granted and the initial ratings have been 
assigned, the claims of service connection have been more 
than substantiated, the claims have been proven, thereby 
rendering 38 U.S.C.A. §5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  



Once the claims of service connection have been 
substantiated, the filing of a notice of disagreement with 
the RO's decision, rating the disabilities, does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an initial higher 
rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service 
treatment records, VA records and afforded the Veteran VA 
examinations.  

On the claim of service connection for sleep apnea, a VA 
examination is not required in the absence of competent 
evidence of a current diagnosed disability or recurrent 
symptoms of a disability.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003). 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim for secondary service connection for 
anxiety disorder was filed in September 2006, before the 
other substantive changes were made, only the changes that 
conform to Allen apply.

Anxiety

Factual Background

The service treatment records contain no complaint, finding, 
history, or treatment for anxiety.

After service, VA and Darnall Army Medical Center records 
show the Veteran was treated for anxiety on multiple 
occasions with treatment beginning in October 2000.  

The Veteran is service connected for atopic dermatitis; 
residuals of left brachial plexus neuritis with incomplete 
paralysis and trapezius atrophy; lumbosacral strain; 
degenerative joint disease of the left shoulder, cervical 
spine and right knee; patellofemoral pain syndrome of the 
left knee; bilateral pes planus and plantar fasciitis; 
residuals of left foot exostosis; bilateral hearing loss; and 
hepatitis B.  

In September 2006, the Veteran's psychiatrist at Darnall Army 
Medical Center, indicated that she treated the Veteran from 
the Fall of 2005 to February 2006, and concluded that his 
anxiety may be related to several factors, including his 
dermatitis, left shoulder injury and degenerative disease, 
which increased his dyspnea and further disturbed his sleep.  
She stated this more likely than not contributes to his 
disability burden.  

In June 2007, a medical doctor from Darnall Army Medical 
Center concluded that the Veteran's anxiety appeared to be 
worsened by his multiple chronic medical conditions, 
including his service-connected hepatitis B, a back 
disability and eczema.  

On VA examination in February 2007, the Veteran was examined 
by a VA psychiatrist.  The Veteran reported that his 
psychiatric symptoms began in 1992.  He indicated he had 
marked irritability, poor frustration tolerance, internal 
tension and fatigue.  The diagnoses included pain disorder 
with psychological and physiological component and anxiety 
disorder.  

The examiner noted that the Veteran was unable to articulate 
whether his psychiatric symptoms predate his physical 
symptoms.  The examiner noted the Veteran's core anxiety 
symptoms appeared to be agoraphobia and social phobia, which 
according to the DSM-IV criteria was not consistent with 
anxiety disorder due to general medical conditions.  

The examiner concluded that there was no clear causal 
relationship between the Veteran's anxiety and his general 
medical conditions, although reasonably the general medical 
condition could minimally exacerbate anxiety symptoms, 
however this is highly speculative.  
Sleep Apnea

Factual Background

The service treatment records contain no complaint, finding, 
history, or treatment for sleep apnea.

After Post service, VA medical records on multiple occasions 
show the Veteran was treated for sleep apnea, with an 
assessment of sleep apnea first noted in November 2003.  

Lay statements received from the Veteran's acquaintances in 
June 2008, indicated that he looked sleepless and has missed 
work at his family's store.  

Neuropathy Upper and Lower Extremities

Factual Background

The Board notes that service records and post-service records 
show left spinal accessory neuropathy, left median neuropathy 
and left ulnar neuropathy, however, the Veteran already is 
service connected for degenerative joint disease of the left 
shoulder and for residuals of left brachial plexus neuritis 
with incomplete paralysis and trapezius atrophy.  Further 
consideration of these symptoms would be pyramiding, that is, 
rating the same manifestation under different Diagnostic 
Codes, which is not permitted. 38 C.F.R. § 4.14.  

The service treatment records contain no complaint, finding, 
history, or treatment for neuropathy other than the above.  
In January 1994, the Veteran complained of numbness in the 
right hand and night cramps since basic training.  

Nerve conduction studies in January 1994 showed normal motor 
and sensory nerve studies of the right and left median and 
ulnar nerves and normal motor distal latencies for the right 
and left axillary nerves.  

In December 2003 and in December 2004, the Veteran complained 
of a tremor in his hands.  In September 2005, the Veteran 
complained of whole body weakness and muscle pain for two 
years.  The assessment was muscle weakness, which seemed to 
be proximal neuropathy (chronic inflammatory demyelinating 
polyneuropathy, diabetes mellitus) vs. neuromuscular joint 
problem vs. myopathy.  

On a VA neurosurgery consultation in June 2008 the Veteran 
had intermittent numbness and tingling in his fingers.  The 
examiner related the Veteran's shaking to anxiety.  Sensory 
testing to pinprick and vibratory sense in upper and lower 
extremities was normal.  The examiner concluded the Veteran's 
pain was related to mild spondylosis.  

Analysis

On the basis of the service treatment records, anxiety, sleep 
apnea, neuropathy of the right upper extremity, neuropathy of 
left upper extremity (except for neuropathy associated with 
left spinal accessory neuropathy, for which the Veteran 
already is service connected), neuropathy of the right lower 
extremity and neuropathy of left lower extremity were not 
affirmatively shown to have been present during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

As none of the disabilities was noted or observed during 
service as evidenced by the service treatment records and as 
there is otherwise no other evidence of the disabilities 
during service, the principle of continuity of symptomatology 
does not apply.  Savage v. Gober, 10 Vet. App. 488, 496-97 
(1997).



As for the Veteran's statements, mental disorders, sleep 
apnea and neurological disabilities are not conditions under 
case law that has been found to be capable of lay 
observation, and the determination as to the presence or 
diagnosis of such disabilities therefore is medical in 
nature, that is, not capable of lay observation.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the Veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, 
where a lay assertion of medical causation is not competent 
evidence, competent medical evidence is required to 
substantiate the claims.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159. 

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer a medical 
diagnosis or an opinion on medical causation.

For these reasons, the Board rejects the Veteran's statements 
as competent evidence to substantiate the claims.  

On whether direct service connection may be granted for 
anxiety disorder, on the basis that the disability was first 
diagnosed after service, considering all the evidence, 
including that pertinent to service under 38 C.F.R. § 
3.303(d), there is no medical opinion of record suggesting a 
causal relationship between anxiety disorder and service.  



On the question of secondary service connection, there is 
competent medical evidence for and against the claim.  The 
evidence of record supporting service connection for anxiety 
disorder on a secondary basis consists of opinions dated in 
September 2006 and in June 2007 from Darnall Army Medical 
Center.  And the evidence against the claim consists of the 
VA examination in February 2007.  

With regard to medical opinions, the credibility and weight 
to be attached to a medical opinion are within the Board's 
province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
opinion over another depending on factors such as reasoning 
employed and whether the examiner was informed of the 
relevant facts.  Nieve-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Among the factors for assessing the probative value 
of a medical opinion are the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Considering the relative merits of the analytical findings 
and the details of the opinions, the Board places more weight 
on the unfavorable VA medical opinion because the opinion is 
supported by a rationale, detailed and consistent with other 
evidence of record.  The Board rejects the favorable opinion 
of September 2006 from Darnall Army Medical Center because it 
is expressed in the term of "may," which also implies that it 
"may not " and it is to speculative to establish a medical 
nexus.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus).  
Neither the examiner from September 2006 or June 2007, 
provided a rationale for relating the Veteran's anxiety 
disorder on a secondary basis to his service-connected 
disabilities.  Conversely, the VA opinion in February 2007 
provided the rationale that based on the DSM-IV criteria the 
Veteran's anxiety disorder was not related to his generalized 
medical conditions.  The opinion was based on relevant facts 
pertinent to the Veteran's case, was detailed, thorough and 
consistent with the other evidence of record. 



For the above reason, in balancing the weight of the 
opinions, the Board places greater weight on the unfavorable 
nexus opinion, that is, there is no causal relationship 
between the Veteran's anxiety and his general medical 
conditions and any minimal association would be highly 
speculative.  

As for service connection for sleep apnea, based on the 
initial documentation of sleep apnea in November 2003, over 
eight years after service, under 38 C.F.R. § 3.303(d) there 
is no medical evidence of a causal association or causal link 
between sleep apnea and an established injury or disease of 
service origin.  

As for service connection claims for neuropathy, in the 
absence of proof of a current firm diagnosis of neuropathy of 
the right upper extremity, neuropathy of left upper extremity 
(except for neuropathy associated with left spinal accessory 
neuropathy, for which the Veteran already is service 
connected), neuropathy of the right lower extremity and 
neuropathy of the left lower extremity there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the preponderance of the evidence is against the claims 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement are factors to be considered.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also 
with any form of arthritis, painful motion is a factor to be 
considered.  38 C.F.R. § 4.59.

Bilateral Pes Planus and Plantar Fasciitis

Bilateral pes planus and plantar fasciitis are rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 
5276, the criteria for the next higher rating, 30 percent, 
are objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use and characteristic callosities.  

Factual Background

VA records show that in June 2005 there was pain in arches of 
the feet, plantar fascia was prominent and there was local 
edema.  

On VA examination in August 2005, the Veteran complained of 
pain in his feet, intermittent swelling and flare-ups with 
walking one block or more.  He had surgery for removal of 
exostosis on the left foot.  Physical examination shows no 
deformities.  

There was normal range of motion. There was tenderness in the 
plantar aspect in the central portion of the feet with the 
flattening of the arches.  There were no skin or vascular 
changes.  Gait and weight bearing were normal.  

On VA examination in February 2007, the Veteran had 
intermittent pain on the mid-plantar surface of his feet, 
sharp radiating pain up his legs, positive weakness and 
stiffness.  He reported flare-ups of pain ten times daily, 
which are precipitated by standing or walking.  The Veteran 
wore shoe inserts.  The examiner noted the Veteran has not 
missed time from work due to his feet, but the disability has 
slowed him down. 

Physical examination of feet showed no edema, ecchymosis or 
erythema.  Pes planus was very mild when standing.  There was 
arch tenderness and no tenderness over lateral and medial 
malleolus.  The Achilles tendon was intact and non-tender.  
There was a negative hallux valgus deformity, negative hammer 
toe and negative claw toe.  There were no calluses, 
ulcerations or skin breakdown.  The Veteran had normal arches 
and alignment with non-weight bearing but with weight bearing 
there was loss of the arch and a three degree varus deformity 
of the Achilles tendon that resolved with non-weight bearing.  
Hallux valgus was normal.  

Analysis

On VA examinations in August 2005 and in February 2007, the 
Veteran complained of pain in his feet and intermittent 
swelling on VA examination in August 2005.  On both 
examinations there were no deformities or calluses noted and 
edema was not shown on VA examination in February 2007.  In 
the absence of marked deformity or characteristic 
callosities, resulting in severe impairment, the criteria for 
the next higher rating, 30 percent, under Diagnostic Code 
5276 have not been met.

As the preponderance of the evidence is against the claim for 
increase, the benefit-of-the-doubt standard does not apply.  
38 C.F.R. § 5107(b).

Knees

The right and left knees are rated 10 percent disabling under 
Diagnostic Code 5260.  
Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of extension).  And a separate rating 
may be assigned for each, that is, for limitation of flexion 
and for limitation of extension.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
10 percent disabling, flexion limited to 30 degrees is 20 
percent disabling, and flexion limited to 15 degrees is 30 
percent disabling.

Under Diagnostic Code 5261, extension limited to 10 degrees 
is 10 percent disabling, extension limited to 15 degrees is 
20 percent disabling, and extension limited to 20 degrees is 
30 percent disabling.

Normal range of motion of the knee motion is from zero 
degrees of extension to 140 degrees of flexion. 38 C.F.R. § 
4.71, Plate II.

Factual Background

On VA examination in August 2005, the Veteran complained of 
pain.  There was no instability, flexion was 140 degrees and 
extension zero.  The diagnosis was right knee degenerative 
joint disease by x-rays and left knee patellofemoral 
syndrome.  

On VA examination in July 2007, the Veteran complained of 
pain, weakness, stiffness, instability, lack of endurance and 
daily flare-ups of pain lasting ten to twenty minutes.  The 
Veteran denied episodes of dislocation or recurrent 
subluxation.  The examiner noted there was no effect on the 
Veteran's employment as owner and manager of a convenience 
store.  



Range of motion was 0 to 90 degrees active bilateral with 
pain at 90 degrees, and 0 to 120 degrees passive bilateral 
limited by body habitus.  Extension was zero degrees with 
pain.  Stability was normal.  There was no change with 
repeated testing, there was no additional limitation and 
there was no tenderness or weakness.  There was no evidence 
of ankylosis. 

Analysis

As for limitation of motion, on VA examination in July 2007, 
flexion of both knees was at most limited to 90 degrees with 
pain.  As the criterion for a 10 percent rating for flexion 
limited to 45 degrees is not shown, a separate 10 percent 
rating for limitation of flexion is not warranted, 
considering functional loss due to pain and painful movement. 
38 C.F.R. §§ 4.40, 4.45, 4.59.

As for limitation of extension, on VA examination in July 
2007, extension of both knees was limited to 0 degrees with 
pain.  As the criterion for a 10 percent rating for extension 
limited to 10 degrees is not shown, a separate 10 percent 
rating for limitation of extension is not warranted, 
considering functional loss due to pain and painful movement.  
38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran has complained of instability, however he denied 
dislocation or recurrent subluxation and on VA examination in 
July 2007, stability was normal.  Therefore a separate rating 
for under Diagnostic Code 5257 for recurrent subluxation or 
lateral instability is not warranted.  

For the above reasons, an initial rating higher than 10 
percent for right knee degenerative joint disease and left 
knee patellofemoral pain syndrome is not warranted.  As the 
preponderance of the evidence is against the claim for 
increase, the benefit-of-the-doubt standard does not apply.  
38 C.F.R. § 5107(b).



Cervical Spine

The cervical spine disability is rated under Diagnostic Code 
5242.  Under the current General Rating Formula for Diseases 
and Injuries of the Spine, the criteria for the next higher 
rating, 20 percent, for the cervical spine are forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Under the General Rating Formula, objective neurologic 
abnormalities are separately rated under the appropriate 
Diagnostic Code. 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Diagnostic Code 5243, intervertebral disc syndrome, is also 
applicable. The disability is rated under either the General 
Rating Formula or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation.

The rating criteria for intervertebral disc syndrome are 
based on incapacitating episodes.  When rated based on 
incapacitating episodes, a 20 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.

Factual Background

Medical records show that in December 2003 the Veteran 
complained of radiating pain, x-rays show degenerative disc 
bulges with no neural impingement.  

On VA examination in April 2005, the Veteran complained of 
chronic neck pain.  Forward flexion was 0 to 40 degrees, 40 
to 45 degrees was painful.  Extension was 0 to 45 degrees, 40 
to 45 degrees painful.  

Lateral flexion was 0 to 30 degrees, 30 to 40 degrees 
bilaterally painful.  Rotation was 70 to 80 degrees 
bilaterally painful.  There was no additional limitation by 
pain, fatigue, weakness or lack of endurance on repetitive 
use or flare-ups.  

A MRI of the cervical spine in January 2005 showed 
degenerative disc changes.

On VA examination in July 2006, the Veteran complained of 
radiating pain into the left upper extremity.  The Veteran 
worked or his family's convenience store and cervical spine 
disability did not interfere with his employment.  

Physical examination showed the cervical spine was without 
abnormal curvature.  Flexion was 0 to 45 degrees, 40 degrees 
with pain; extension was 0 to 45 degrees, 40 degrees with 
pain; left and right lateral flexion was 0 to 45 degrees, 30 
degrees with pain; left and right lateral rotation was 0 to 
80 degrees, 45 degrees with pain.  There was additional 
limitation with repetitive use.  There was no neurological 
deficit.  There was no evidence of incapacitating episodes. 

On VA examination in July 2007, the Veteran complained of 
pain, stiffness, weakness and random flare-ups of pain with 
cold exposure.  The examiner noted that five days a month the 
Veteran did not go to work due to neck pain.  

Forward flexion was 0 to 30 degrees, which the examiner noted 
was limited by body habitus.  Extension was 0 to 30 degrees, 
left and right lateral flexion was 0 to 30 degrees, left and 
right lateral rotation was 0 to 50 degrees active, 0 to 80 
degrees passive.  There was pain at the end of range of 
motion on lateral flexion and rotation with no pain from zero 
degrees to end of range of motion.  There was a pulling pain 
in the cervical area with passive range of motion from 50 to 
80 degrees with no pain from 0 to 50 degrees.  There was no 
change in motion with repeated testing.  There was no 
additional limitation and no weakness.  Neurological 
evaluation shows normal to light monofilament touch on upper 
extremities and normal tone and strength without atrophy of 
the upper extremities.  There were no incapacitating episodes 
noted.  



Analysis

On VA examinations in April 2005 and in July 2006, flexion 
was in the range of 40 to 45 degrees with pain and the 
combined range of motion was in the range of 210 to 230.  
While the Veteran had flexion of 30 degrees on VA examination 
in July 2007, the examiner indicated that it was normal 
considering the Veteran's body habitus.  The combined range 
of motion was 240 degrees.  Reconciling the various reports 
into a consistent disability picture that accurately reflects 
the disability, the overall findings show that flexion of the 
cervical spine is greater than 30 degrees, except for one 
isolated finding in 2005, which was not replicated on VA 
examinations before and was attributed to the Veteran's body 
habitus.  Also the combined range of motion was between 210 
to 240 degrees, which is more than the criteria of not 
greater than 170 degrees.  There was no additional 
limitations to range of motion after repetitive motion, and 
no additional limitation due to fatigue, weakness, 
incoordination, or pain.  Also, there was no evidence of 
incapacitating episodes, that is, bed rest prescribed by a 
physician and treatment by a physician, having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.

For these reasons, the evidence is against the claim for an 
initial rating higher than 10 percent for degenerative joint 
disease of the cervical spine.  As the preponderance of the 
evidence is against the claim for increase, the benefit-of-
the-doubt standard does not apply.  38 C.F.R. § 5107(b).

Hepatitis B

Hepatitis B is rated by analogy under 38 C.F.R. § 4.114, 
Diagnostic Code 7345.  Under Diagnostic Code 7345, a 10 
percent rating is assigned where liver disease is productive 
of intermittent fatigue, malaise, and anorexia, or where 
there are incapacitating episodes with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain, having a total duration of at 
least one week, but less than two weeks during the previous 
12 month period.  Note (2) defines incapacitating episodes as 
a period of acute signs and symptoms requiring bed rest and 
treatment by a physician.  

Factual Background

On VA examination in August 2005, the Veteran's appetite was 
fair and he maintained his weight.  There was no abdominal 
distention or tenderness.  

VA medical records show that in January 2007 the Veteran 
complained of abdominal pain.  

In December 2006, the Veteran reported fatigue, malaise and 
loss of appetite.  

Lay statements received from the Veteran's acquaintances in 
June 2008 indicated that he looked tired and he had s missed 
work at the store.  

On VA examination in July 2007, the examiner indicated there 
were no incapacitating episodes and no current treatment.  
The Veteran noted fatigue, malaise and anorexia on a daily 
basis.  The examiner indicated the cause for this problem has 
never been determined and there were no extrahepatic 
manifestations of liver disease.  

Physical examination showed the abdomen was soft without 
masses, tenderness, or organomegaly.  There were no signs of 
liver disease such as jaundice, palmar erythema and spider 
angiomata.  There was no evidence of malnutrition.  The liver 
was normal in size with mildly diminished attenuation 
consistent with mild fatty infiltration.  

Analysis

The Veteran has complained of fatigue, malaise, loss of 
appetite and anorexia, however on VA examination in August 
2005, the examiner noted he maintained his weight and on VA 
examination in July 2007, there were no extrahepatic 
manifestations of liver disease and no signs of liver disease 
or malnutrition.  Thus while the Veteran may experience 
fatigue and malaise, the medical evidence does not show he 
has anorexia or incapacitating episodes during the past 12 
months.  

For these reasons, an initial compensable rating for 
hepatitis B is not warranted.  As the preponderance of the 
evidence is against the claim for increase, the benefit-of-
the-doubt standard does not apply.  38 C.F.R. § 5107(b).

Extraschedular Rating

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for a 
service-connected disability is inadequate.  There must be a 
comparison between the level of severity and symptomatology 
of the service-connected disability with the established 
criteria.  

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology, and provided for higher 
ratings for more severe symptoms.  As the disability pictures 
are contemplated by the Rating Schedule, the assigned 
schedular ratings are, therefore, adequate.  Consequently, 
referral for extraschedular consideration is not required 
under 38 C.F.R. § 3.321(b)(1). 




ORDER

Service connection for anxiety disorder to include as 
secondary to service-connected disabilities is denied.  

Service connection for sleep apnea is denied.  

Service connection for neuropathy of the right upper 
extremity is denied.  

Service connection for neuropathy of the left upper extremity 
is denied.  

Service connection for neuropathy of the right lower 
extremity is denied.  

Service connection for neuropathy of the left lower extremity 
is denied.  

An initial rating higher than 10 percent for bilateral pes 
planus and plantar fasciitis is denied.  

An initial rating higher than 10 percent for degenerative 
arthritis of the right knee is denied.  

An initial rating higher than 10 percent for patellofemoral 
pain syndrome of the left knee is denied.  

An initial rating higher than 10 percent for degenerative 
joint disease of the cervical spine is denied.  

An initial compensable rating for hepatitis B is denied.  

REMAND

On the claim of service connection for a respiratory disease, 
claimed as shortness of breath, service treatment records 
show that the Veteran had chest pain in 1991 and February 
1994.  

X-rays in February 1991 showed mildly coarsened 
bronchovascular markings, which appeared chronic.  X-rays in 
August 1991, indicate a poor respiratory result and probably 
clear lungs.  In August 1991, the Veteran complained of 
dyspnea, breathing problems and completed a six month INH 
(isoniazid) therapy, TB (tuberculosis) program.  The baseline 
pulmonary function tests were normal.  The assessment was 
chronic shortness of breath.  In December 1991, pulmonary 
function tests were normal.  

After service, the medical records show that in February 
1999, in March 1999 and in November 2000, chest x-rays were 
normal.  In October 2000, the Veteran had a diagnosis of 
pneumonia and an impression of ventilation and perfusion in 
the lung bases.  In August 2004, he had an assessment of 
chronic dyspnea, which was possibly secondary to allergic 
rhinitis.  In January 2005, a medical examiner linked the 
Veteran's shortness of breath to obstructive sleep apnea.  In 
December 2005, a private medical doctor related the Veteran's 
shortness of breath to anxiety/depression.  In February 2006, 
a staff psychiatrist at the Darnall Army Community Hospital 
concluded that the Veteran's dyspnea made worsened by his 
anxiety disorder.  In October 2006 and June 2007, shortness 
of breath was attributed to anxiety.  

In light of the above, a VA examination and medical opinion 
is needed to decide the claim. 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination by 
a pulmonary specialist to determine 
whether it is at least as likely as not 
that the Veteran has a respiratory 
condition due to service.  The claims 
folder must be made available to the 
examiner for review.
    


The examiner is asked to comment 
on the clinical significance of 
the Veteran's on-going complaints 
of shortness of breath during 
service and x-rays in February 
1991, showing mildly coarsened 
bronchovascular markings, which 
appeared chronic.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

2. After the above development has been 
completed, adjudicate the claim.  If the 
determination remains adverse to the 
Veteran, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


